Title: To George Washington from Anne-César, chevalier de La Luzerne, 18 December 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur.
                                A Philadelphie le 18. Xbre Dec. 1782
                            
                            J’ai l’honneur d’envoyer à Votre Excellence une lettre que je la supplie de faire partir en toute
                                diligence après l’avoir lue et cachetée. J’espere que l’arrivée de mes Depêches me permettra d’entrer dans plus de
                                details. Il importe de recommander aux Exprès de la chaine de se tenir prets à porter les paquets que je crois pouvoir
                                expedier incessament par un second courrier. J’ai l’honneur d’être avec un respectueux attachement, Monsieur, De Votre
                                Excellence, le très humble et très obéissant serviteur
                            
                                Le che. de la luzerne
                            
                        
                        TranslationSir,Philadelphia 18 Decr 82
                            I have the honor to inclose your Excellency a Letter which, after having read and sealed I am to request
                                you to forward with all possible dispatch—I hope that the arrival of my Dispatches will enable me to be more
                                particular—It will be necessary to recommend to the Chain of Expresses to hold themselves in readiness to carry on the
                                dispatches which I shall have to send by another Courier.I have the honor to be &c.
                            
                                Chev. de la luzerne
                            
                        
                     Enclosure
                                                
                            
                                Sir,
                                
                                    c.18 December 1782
                                
                            
                            I this instant learn by an Express arrived from the Capes that the Danae entered the day before yesterday
                                and in a thick fog had the misfortune to get aground—probably she will be got off—She is within the Capes—She left
                                france 8 November—the Express has not brought a single Letter and I do not expect them till tomorrow or the day
                                after—If there are any for you—they shall be sent on with the greatest despatch—& if there are none you shall
                                have an Express with the news—Its Said there are many Packets for the Army & 180 000 Livres.
                            The only frenchmen of our Acquaintance on board are General Du Portail & Mr de Gouvion.
                            The whole of the force at Cadiz as well Land as Naval are destined for the West Indies.
                            
                                le Chev. de la luzerne
                            

                        
                        
                    